      3:20-cv-00543-SAL-PJG         Date Filed 01/22/21       Entry Number 60         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Glen Jacobs,                                                  Case No. 3:20-cv-543-SAL

                             Plaintiff,

 v.
                                                                         ORDER
 South Carolina Department of Mental Health;
 Donna McLane; Shawna Martin-Lyle,

                            Defendants.



         This matter is before the Court for review of the October 16, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Paige J. Gossett, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 52]. In

the Report, the Magistrate Judge recommends the defendants’ motion to dismiss, ECF No. 44, be

denied. [ECF No. 52 p.2]. No party filed objections to this Report, and the time to do so has

passed. See [ECF No. 52].

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).



                                                   1
   3:20-cv-00543-SAL-PJG          Date Filed 01/22/21    Entry Number 60       Page 2 of 2




       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Defendant’s motion to dismiss, ECF

No. 44, is DENIED. Motions are referred to United States Magistrate Judge Paige J. Gossett for

further proceedings.

              IT IS SO ORDERED.

                                                          /s/Sherri A. Lydon
       January 22, 2021                                   Sherri A. Lydon
       Florence, South Carolina                           United States District Judge




                                               2
